PD-0374-15
                                    PD-0374-15                                         COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                     Transmitted 4/1/2015 10:51:45 AM
April 1, 2015                                                                           Accepted 4/1/2015 5:12:16 PM
                                      NO. ___________________                                            ABEL ACOSTA
                                                                                                                 CLERK


THOMAS HENRY SINCLAIR                                §    IN THE COURT OF CRIMINAL APPEALS
                                                     §
v.                                                   §    STATE OF TEXAS
                                                     §
THE STATE OF TEXAS                                   §    AUSTIN, TEXAS


                      MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, the Appellant, THOMAS HENRY SINCLAIR, and moves for an extension

of time to file the Appellant’s Petition for Discretionary Review in this case, and in support thereof

would show the following:

                                                     I.

        a.      This case arises out of the 13th Judicial District Court of Navarro County, Texas
                under Cause No. 33805-CR, styled State of Texas v. Thomas Henry Sinclair. It is
                also pending in the Waco Court of Appeals under case number 10-11-00424-CR.

        b.      Appellant was convicted of Assault and sentenced to one year in prison and a
                $4,000.00 fine. The judgment date was October 25, 2011. On March 5, 2015, the
                Court of Appeals affirmed the conviction.

        c.      The deadline for filing the Appellant’s Petition for Discretionary Review is April 6,
                2015.

        d.      Appellant requests an extension until May 6, 2015, to file the Petition for
                Discretionary Review.

        e.      The reason for this request is that during the last few weeks counsel has been
                working on the following:

                1.       Reply Brief in Ricardo Beltran v. State of Texas, No. PD-1076-14, in the
                         Court of Criminal Appeals in Austin.


Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 1
                2.       Brief in Robert William Cornwell v. State of Texas, No. PD-1501-14, in the
                         Court of Criminal Appeals in Austin.

                3.       Brief in Adolph Junior Menjivar v. State of Texas, No. 05-14-01028-CR, in
                         the Dallas Court of Appeals.

                4.       Brief in Lisa Ann Trevino a/k/a Lisa Ann Diaz v. State of Texas, No. 05-15-
                         00043-CV, in the Dallas Court of Appeals.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                  Respectfully submitted,


                                                       /s/ Brett Ordiway
                                                  BRETT ORDIWAY
                                                  Bar Card No. 24079086

                                                  SORRELS, UDASHEN & ANTON
                                                  2311 Cedar Springs Road
                                                  Suite 250
                                                  Dallas, Texas 75201
                                                  214-468-8100
                                                  214-468-8104 fax

                                                  ATTORNEY FOR APPELLANT


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellant’s Brief was mailed to Navarro County District Attorney’s
Office, 300 W. 3rd Avenue, Suite 203, Corsicana, Texas 75110, and to the State Prosecuting
Attorney, P. O. Box 12405, Austin, Texas 78711, on this the 1st day of April, 2015.

                                                         /s/ Brett Ordiway
                                                           BRETT ORDIWAY




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 2